                                                                                            ϳͬϲͬϮϬϮϭ


                                              THE CITY OF NEW YORK
GEORGIA M. PESTANA                                                                                 STEVE STAVRIDIS
Acting Corporation Counsel                   LAW DEPARTMENT                                               Senior Counsel
                                                                                                  Phone: (212) 356-2687
                                             100 CHURCH STREET, Rm. 3-308
                                                                                                     Fax: (212) 356-3508
                                                  NEW YORK, NY 10007                               sstavrid@law.nyc.gov




                                                                      July 6, 2021


          BY ECF                                      ƉƉůŝĐĂƚŝŽŶ'ZEd͘dŚĞůĞƌŬŽĨŽƵƌƚŝƐƌĞƐƉĞĐƚĨƵůůǇ
          Honorable Stewart D. Aaron                  ƌĞƋƵĞƐƚĞĚƚŽŵĂŝůĂĐŽƉǇŽĨƚŚŝƐKƌĚĞƌƚŽƚŚĞƉƌŽƐĞ
          United States District Court                WůĂŝŶƚŝĨĨ͘^KKZZ͘
          Southern District of New York               ĂƚĞĚ͗:ƵůǇϲ͕ϮϬϮϭ
          500 Pearl Street
          New York, New York 10007

                                Re:    B. Braxton/Obed-Edom v. City of New York, et al.
                                       17-cv-0199 (GBD) (SDA)

          Your Honor:

                 I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
          New York City Law Department representing the defendants in the above-referenced action. I
          write respectfully to request a two-day extension of defendants’ time to file their motion for
          summary judgment from July 6, 2021 to July 8, 2021. Should the Court grant the requested
          extension, it should similarly extend plaintiff’s time to file opposition to the summary judgment
          motion from July 27 to July 29, 2021 and defendants’ time to serve its reply from August 3 to
          August 5, 2021. I have not requested the pro se plaintiff’s consent to this request as he is
          incarcerated at the Auburn Correctional Facility and therefore cannot be reached expeditiously.

                  The extra time is needed because I have been out of the country over the past two weeks
          assisting my parents with health care needs. As the Court may be aware, the Law Department
          identified unauthorized access within its IT environment recently, which resulted in computer
          systems being taken off-line and staff being unable to access systems, including not only email,
          but also electronic files. This disruption hampered my ability to access critical documents
          needed for the motion while out of the country. Unfortunately, I also encountered additional
          technical issues upon my return to the office today, which have prevented me from timely
          completing the motion.

                 In view of the foregoing, I respectfully request that the Court grant the requested
          extension of the briefing dates by two days such that defendants’ time to file their motion for
summary judgment from July 6, 2021 to July 8, 2021 plaintiff’s time to file opposition to the
summary judgment motion from July 27 to July 29, 2021 and defendants’ time to serve its reply
from August 3 to August 5, 2021.

       I thank the Court for its consideration herein.

                                                         Respectfully submitted,

                                                         s/ Steve Stavridis

                                                         Steve Stavridis
                                                         Senior Counsel

cc:    B. Braxton/Obed-Edom (by first-class mail)
       Auburn Correctional Facility
       16-A-2314
       135 State Street
       P. O. Box 618
       Auburn, New York 13021




                                                 2
